        Case 3:19-cv-01324-JCH Document 47 Filed 06/17/20 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

 CONNECTICUT GENERAL LIFE                 :         CIVIL CASE NO.
 INSURANCE COMPANY and CIGNA              :         3:19-CV-1324 (JCH)
 HEALTH AND LIFE INSURANCE                :
 COMPANY,                                 :
      Plaintiffs,                         :
                                          :
        v.                                :         JUNE 17, 2020
                                          :
 BIOHEALTH LABORATORIES, INC.,            :
 ET AL.,                                  :
       Defendants.                        :


         RULING ON DEFENDANTS’ MOTION TO DISMISS (DOC. NO. 25)

I.     INTRODUCTION

       Plaintiffs Connecticut General Life Insurance Company and Cigna Health and

Life Insurance Company (collectively, “Cigna”) bring this action against Biohealth

Laboratories (“Biohealth”), PB Laboratories, LLC (“PBL”), Epic Reference Labs, Inc.

(“Epic”), Epinex Diagnostics, Inc. (“Epinex”), NJ Reference Laboratories, Inc. (“NJ”), and

Alethea Laboratories, Inc. (“Alethea”) (collectively, “the Labs”), based on the

defendants’ fraudulent billing scheme. Counts I through V of the seven-count Complaint

assert various state law claims. See Complaint (“Compl.”) (Doc. No. 1), ¶¶ 125–155.

Count VI is brought under ERISA, 29 U.S.C. § 1132(a); Count VII is brought under the

Declaratory Judgment Act, 28 U.S.C. § 2201(a). See Compl. ¶¶ 157, 169.

       Pending before the court is the Labs’ Motion to Dismiss (Doc. No. 25). For the

reasons that follow, the Motion is granted.




                                              1
           Case 3:19-cv-01324-JCH Document 47 Filed 06/17/20 Page 2 of 11




II.    FACTS1

       Cigna is a managed care company that administers employee health and welfare

benefit plans. See Compl. ¶ 26. The Labs provide laboratory drug testing services to

patients referred by various health-care providers. Id. ¶ 65. Because the Labs have not

entered into a provider agreement with Cigna, they are considered out-of-network by

Cigna. Id. ¶¶ 31, 66.

       At some point before August 17, 2015, Cigna’s anti-fraud unit initiated an

investigation into the Labs and uncovered allegedly fraudulent conduct of BioHealth and

PBL. Id. ¶ 72–80, 117. Because each of the Labs are owned and operated by the

same entities, Cigna alleges that each of the Labs followed the same fraudulent

practices employed by BioHealth and PBL. Id. ¶ 81. Specifically, Cigna alleges that the

Labs engaged in three types of fraudulent conduct: “fee forgiveness,” id. ¶¶ 82–89;

billing for unnecessary testing, id. ¶¶ 90–107; and “unbundling,” id. ¶¶ 108–116.

       On August 17, 2015, BioHealth and PBL sued Cigna in the United States District

Court for the Southern District of Florida, Case No. 1:15-CV-23075, alleging that Cigna

improperly denied, delayed to process, or failed to process claims. On February 1,

2016, the District Court granted Cigna’s pre-answer Motion to Dismiss, and dismissed

the action for, inter alia, failure to exhaust administrative remedies. Id. ¶ 118.

BioHealth and PBL subsequently appealed. Id. ¶ 119. On September 21, 2017, the

Eleventh Circuit vacated the District Court’s decision in part but affirmed the part of the




       1
           The f acts are taken from plaintiffs’ Complaint (Doc. No. 1).

                                                       2
          Case 3:19-cv-01324-JCH Document 47 Filed 06/17/20 Page 3 of 11




decision which dismissed the claims for failure to exhaust administrative remedies as

required to bring an ERISA claim.2

III.    STANDARD

        To withstand a motion to dismiss filed pursuant to Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. The plausibility standard is not a probability requirement; the pleading

must show, not merely allege, that the pleader is entitled to relief. Id. Legal conclusions

and “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” are not entitled to a presumption of truth. Id. However, when

reviewing a motion to dismiss, the court must accept the factual allegations in the

operative complaint as true and draw all reasonable inferences in the non-movant’s

favor. See Graziano v. Pataki, 689 F.3d 110, 114 (2d Cir. 2012).

        “Although the statute of limitations is ordinarily an affirmative defense that must

be raised in the answer, a statute of limitations defense may be decided on a Rule

12(b)(6) motion if the defense appears on the face of the complaint.” Thea v.

Kleinhandler, 807 F.3d 492, 501 (2d Cir. 2015); see also Ghartey v. St. John's Queens

Hosp., 869 F.2d 160, 162 (2d Cir. 1989) (“Where the dates in a complaint show that an


           2
             During the pendency of that appeal, BioHealth and PBL initiated another action against Cigna in
the United States District Court for the Southern District of Florida, Case No. 1:16-CV-20807. The District
Court dismissed this lawsuit, determining that the claims were the “mirror image” to those raised in the
f irst action. See Compl. ¶ 122.

                                                     3
        Case 3:19-cv-01324-JCH Document 47 Filed 06/17/20 Page 4 of 11




action is barred by a statute of limitations, a defendant may raise the affirmative defense

in a pre-answer motion to dismiss.”).

IV.    DISCUSSION

       The Labs first contend that Cigna’s claims are time-barred. See Defendants’

Memorandum in Support (“Def. Mem.”) (Doc. 25-1), at 9. The court agrees.

       A.     Counts I, II, IV and V

       Count I (fraud), Count II (negligent misrepresentation), Count IV (conversion),

and Count V (civil statutory theft) each assert a tort claim under Connecticut law. See

Compl. at 21, 22, 24, and 25. Section 52-577 of the Connecticut General Statutes

provides that “[n]o action founded upon a tort shall be brought but within three years

from the date of the act or omission complained of.” Conn. Gen. Stat. § 52-577.

Section 52-577 is an occurrence statute, “meaning that the time period within which a

plaintiff must commence an action begins to run at the moment the act or omission

complained of occurs.” Piteo v. Gottier, 112 Conn. App. 441, 445 (2009).

       Here, plaintiffs allege that, as of August 17, 2015, Cigna “had investigated and

uncovered BioHealth’s and PBL’s fraudulent conduct and placed a ‘flag’ [on] and denied

all claims for reimbursement from them.” See Compl. ¶ 117. Cigna commenced the

instant action on August 27, 2019. Because the Complaint alleges that Cigna was

aware of the tortious conduct prior to August 17, 2015, but did not bring this action until

2019, the Complaint shows on its face “that the action is barred by [Connecticut’s three-

year] statute of limitations.” Ghartey, 869 F.2d at 162.

       Cigna does not object to August 17, 2015, serving as the relevant date; nor does

Cigna object to the application of Section 52-577’s three-year statute of limitations. See

Plaintiffs’ Memorandum in Opposition (“Pl. Mem.”) (Doc. No. 27), at 9. Instead, Cigna

                                             4
            Case 3:19-cv-01324-JCH Document 47 Filed 06/17/20 Page 5 of 11




contends that the “filing of the Florida Actions tolled the running of the limitations period

on all of Cigna’s claims.” Id. According to Cigna, because the instant claims arise from

the same transaction or occurrence that was the subject matter of the Florida litigation,

their claims are compulsory counterclaims, and are therefore tolled under Rule 13 of the

Federal Rules of Civil Procedure.3 The court does not agree that this argument defeats

the Motion to Dismiss on statute of limitations grounds for several reasons.

        First, as the Labs correctly note, “there are no ‘counterclaims’ before the Court,”

Pl. Mem. at 3. Cigna has brought affirmative claims, in a separate lawsuit, against the

Labs, not counterclaims in the previous suit in Florida. Even if the filing of a complaint

tolls the statute of limitations on counterclaims in that suit, such a rule is inapplicable

here, Cigna fails to direct this court’s attention to any on-point authority that expands

this tolling rule to include unalleged counterclaims raised in a subsequent lawsuit.

        Second, even if their claims were construed as counterclaims, the court is not

persuaded that Rule 13 requires equitable tolling in this case. As other courts in this


        3
            Rule 13(a) governs the assertion of counterclaims and, subject to two exceptions, provides:

        A pleading must state as a counterclaim any claim that--at the time of its service--the
        pleader has against an opposing party if the claim: (A) arises out of the transaction or
        occurrence that is the subject matter of the opposing party's claim; and (B) does not
        require adding another party over whom the court cannot acquire jurisdiction.

Fed. R. Civ. P. 13(a).

        Although Cigna did not raise in the Florida litigation the claims they now raise here, the
compulsory counterclaim bar does not apply because the Florida litigation terminated before the Cigna
answered the Complaint. Rule 13(a) requires that a pleading state any counterclaim, and the only
“pleadings” that exist in federal practice are complaints, answers, replies, answers to cross-claims, third-
party complaints, and third party-answers. See Fed. R. Civ. P. 7(a); see also Nat’l Union Fire Ins. Co. of
Pittsburgh v. Jett, 118 F.R.D. 336, 337 (S.D.N.Y. 1988) (“If a motion to dismiss is filed in lieu of a
responsive pleading, and the motion to dismiss is granted, Rule 13(a) will not bar the defendant from
asserting his compulsory counterclaims in a later action.”); see also In re Integrated Resources, Inc. Real
Estate Ltd. P’ships Secs. Litig., 851 F.Supp. 556, 570 (S.D.N.Y.,1994).




                                                      5
            Case 3:19-cv-01324-JCH Document 47 Filed 06/17/20 Page 6 of 11




Circuit have recognized, “[t]he text of Rule 13(a) itself does not offer any solution to the

problem of whether the institution of an action tolls the running of the limitations period

on compulsory counterclaims or reflect any policy on the question.”4 ARMOUR Capital

Mgmt. LP v. SS&C Techs., Inc., No. 3:17-CV-0790 (JAM), 2019 WL 688308 (D. Conn.

Feb. 19, 2019) (quoting 6 Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1419 (3d ed. 2013); see also Peekskill City Sch. Dist. v. Colonial Sur. Co.,

6 F. Supp. 3d 372, 377 (S.D.N.Y. 2014), aff’d, 595 F. App’x 91 (2d Cir. 2015). Courts

addressing this question have therefore turned to state law. See ARMOUR, 2019 WL

688308, at *3; Peekskill, 6 F. Supp. 3d at 377; see also Wright & Miller, supra, § 1419

(noting that “the issue probably will be determined by reference to state law” and that

“[t]his certainly would be true in diversity actions”).

        “It has long been established as a matter of federal law that state statutes of

limitations govern the timeliness of state law claims[,]” and that “[s]tate law also

determines the related questions of what events serve to commence an action and to

toll the statute of limitations.” Personis v. Oiler, 889 F.2d 424, 426 (2d Cir.1989)

(citations omitted). In ARMOUR, a court in this District relied on state law when

rejecting the application of a federal tolling rule for state-law counterclaims. 2019 WL

688308, at *3. In that case, the defendant, SS&C, asserting the same argument that

Cigna asserts here, argued that, “because its contract counterclaims are compulsory,




        4
          Plaintiffs cite one case for the proposition that, pursuant to Rule 13, the filing of a complaint tolls
the statute of limitations on any compulsory counterclaims. See Pl. Mem. at a 9 (citing Aramony v. United
Way of America, 969 F. Supp. 226, 231 (S.D.N.Y. 1997)). In Aramony, the court relied upon precedent
f rom the Federal Circuit to toll claims arising under f ederal law. See id. (citing Emp’rs Ins. of Wausau v.
United States, 764 F.2d 1572, 1576 (Fed. Cir. 1985)). Here, by contrast, plaintiffs attempt to apply this
rule to the state-law claims.


                                                       6
        Case 3:19-cv-01324-JCH Document 47 Filed 06/17/20 Page 7 of 11




Rule 13(a) of the Federal Rules of Civil Procedure tolls the deadline for asserting those

claims.” Id. The court rejected SS&C’s position, explaining:

       Connecticut law is unfriendly to SS&C’s position, because . . . “[t]he law of
       Connecticut is that a counterclaim does not relate back to the date of the
       complaint.” Bache Halsey Stuart Inc. v. Namm, 446 F. Supp. 692, 697
       (S.D.N.Y. 1978) (applying Connecticut law); Pacelli Bros. Transp. Inc. v.
       Pacelli, 189 Conn. 401, 413–14 (1983) (noting in relevant part that “it is
       not disputed that the periods allowed by the statute for commencing an
       action upon the note had expired by the time the defendant filed his
       counterclaim” and that “an action upon the subject of the counterclaim is
       deemed to have begun when it is filed”).

       Although SS&C argues that this rule should be limited only to non-
       compulsory counterclaims, the Connecticut Supreme Court has not
       observed such a limitation. See Pacelli, 189 Conn. at 402–03 (plaintiff
       sued for fraud in sale of interest in corporation, defendant counterclaimed
       based on promissory note from that sale). Following Connecticut law, I
       conclude that ACM’s filing of its complaint did not toll the contractual
       statute of limitations period for SS&C to file its counterclaims.

Id. The court agrees with ARMOUR’s conclusion. Therefore, even if this court were to

construe Cigna’s affirmative claims as counterclaims, the Florida litigation did not toll the

statute of limitations period. Counts I, II, IV and V are time-barred.

       B.     Counts III, VI, and VII

       In Count III, Cigna asserts an equitable “unjust enrichment” claim under

Connecticut law. See Compl. at 23. Counts VI and VII asserts claims under ERISA and

the Declaratory Judgment Act, respectively. The Labs contend that, because the above

counts are time-barred, so too are the equitable claims in Counts III, VI, and VII. See

Def. Mem. at 10–13. The court agrees.

       “When a plaintiff raises both a legal and equitable claim under the same set of

facts, the running of the statute of limitations can bar both claims.” Gov’t Emps. Ins. Co.

v. Barros, 184 Conn. App. 395, 401 n.7 (2018) (citing Vaccaro v. Shell Beach



                                              7
         Case 3:19-cv-01324-JCH Document 47 Filed 06/17/20 Page 8 of 11




Condominium, Inc., 169 Conn. App. 21, 31 (2016) (upholding lower court’s dismissal of

equitable claim as time barred where “the plaintiff has pleaded the same essential facts

in each of the counts on which he bases his claims for legal and equitable relief” and,

“[u]nder these circumstances, . . . the running of applicable limitation period would bar

both the plaintiff’s legal and equitable claims”)). In Certain Underwriters at Lloyd’s

London v. Cooperman, the Connecticut Supreme Court considered a case in which

plaintiffs’ equitable claims, including unjust enrichment, were based upon “the same

factual allegations” as the plaintiffs’ time-barred legal claims. 289 Conn. 383, 407

(2008). The court concluded that, “because these legal claims are barred, the plaintiffs’

equitable claims based on the same facts also are time barred.” Id.

        Here, Counts III, VI, and VII are premised entirely upon the same allegations

supporting Cigna’s time-barred legal claims. In each of these counts, Cigna alleges

that:

        The Labs submitted, and caused to be submitted, claims for
        reimbursement to Cigna for services provided to Cigna Plan members that
        contained false and misleading representations, that included but are not
        limited to the misrepresentations described in Paragraph 126 above.

Compl. ¶¶ 139, 161, 170. Paragraph 126 is Count I of the Complaint—fraud. As to

Count III (unjust enrichment), plaintiffs further allege that “the claims that the Labs

submitted . . . are based on false, misleading, and fraudulent charges submitted to

Cigna” and that “Cigna and Cigna Plans detrimentally relied upon the Labs’ false and

misleading claims for reimbursement.” Id. ¶¶ 140, 141. Because Count III is premised

upon the same allegations supporting Cigna’s time-barred legal claims, they are also

dismissed. See Certain Underwriters, 289 Conn. at 411. For the same reason, Count

VII, which seeks declaratory relief pursuant to the Declaratory Judgment Act based

                                              8
           Case 3:19-cv-01324-JCH Document 47 Filed 06/17/20 Page 9 of 11




upon the same conduct alleged in Count I, is also time-barred.5 See Stone v. Williams,

970 F.2d 1043, 1048 (2d Cir. 1992) (“Because a declaratory judgment action is a

procedural device used to vindicate substantive rights, it is time-barred only if relief on a

direct claim based on such rights would also be barred.”).

       In Count VI, Cigna seeks relief pursuant to ERISA § 502(a)(3), codified as 29

U.S.C. § 1132(a)(3). See Compl. ¶¶ 165–167. Because ERISA does not supply a

limitations period for this action, “a court must apply the limitations period of the state-

law cause of action most analogous to the federal claim.” Sandberg v. KPMG Peat

Marwick, LLP, 111 F.3d 331, 333 (2d Cir.1997). Here, Cigna’s ERISA claim is most

analogous to a state-law claim for unjust enrichment. See Compl. ¶ 167. As Cigna

notes, the “ERISA § 502(a)(3) claim is governed by the timeliness analysis applicable to

an unjust enrichment claim under Connecticut law.” Pl. Mem. at 14. Because the

ERISA and unjust enrichment claims are both duplicative of the time-barred claims for

legal relief, see Compl. ¶¶ 139, 161, these “equitable claims based on the same facts

also are time barred,” Certain Underwriters, 289 Conn. at 411; see also Vaccaro, 169

Conn. App. at 31; Gov’t Emps. Ins. Co., 184 Conn. App. at 401 n.7.

       Cigna responds that the Labs’ argument “ignore[s] binding Connecticut Supreme

Court precedent which . . . makes clear that claims for unjust enrichment are equitable

claims for relief, and therefore, not subject to any statute of limitations.” Pl. Mem. at 11

(emphasis in original) (citing Reclaimant Corp. v. Deutsch, 332 Conn. 590, 611 (2019)).

In Reclaimant, the Connecticut Supreme Court considered whether the plaintiffs’ claims

(sounding in unjust enrichment) were barred by section 52-577’s three-year limitations


       Cigna does not respond to the Labs’ argument involving the timeliness of their declaratory
       5

judgment claim. See Def. Mem. at 11, 12.

                                                  9
       Case 3:19-cv-01324-JCH Document 47 Filed 06/17/20 Page 10 of 11




period. 332 Conn. at 611. Faced with only claims for equitable relief, the Court held

that the trial court did not err in concluding that these claims were not barred by section

52-577. Id. at 614. Relying on Reclaimant, Cigna contends that the unjust enrichment

and ERISA claims are not time-barred. Id. at 11–13.

       The court does not read Reclaimant to require a different outcome. In

Reclaimant, only equitable claims were at issue. Connecticut law “draws a distinction

where statutes of limitations are concerned between purely equitable proceedings and

actions where a party can seek both legal and equitable relief.” Vaccaro, 169 Conn.

App. at 31. In purely equitable proceedings, as Reclaimant noted, “a court may provide

a remedy even though the governing statute of limitations has expired.” Dunham v.

Dunham, 204 Conn. 303, 326 (1987)). But even in those cases, statutes of limitations

can be instructive. See Reclaimant, 332 Conn. at 613 (acknowledging that “courts in

equitable proceedings often look by analogy to the statute of limitations to determine

whether . . . a particular action should be heard,” although they are “by no means

obliged to adhere to those time limitations”) (quoting Dunhan, 204 Conn. at 326).

       Here, by contrast, Cigna pursues legal claims based upon the same factual

allegations supporting their equitable claims. Under these circumstances, Connecticut

courts have concluded that the relevant statute of limitations period applies equally to

both claims. See Certain Underwriters, 289 Conn. at 411; Vaccaro, 169 Conn. App. at

31; Gov’t Emps. Ins. Co., 184 Conn. App. at 401 n.7. Cigna contends that the

Reclaimant Court overruled these case sub silentio. Pl. Mem. at 12. This court is not

persuaded. Notably, Reclaimant cited approvingly Government Employees and Certain

Underwriters. See Reclaimant, 332 Conn. 590 at 613, 614. As to the latter case,



                                             10
       Case 3:19-cv-01324-JCH Document 47 Filed 06/17/20 Page 11 of 11




Reclaimant noted that the Court had “conclude[ed] that plaintiffs’ equitable claims were

time-barred because its legal claims were time-barred under statute of limitations.” Id.

at 614. Here, the court similarly concludes that, because Cigna’s legal claims are time-

barred, the equitable claims, which are premised upon the same factual allegations, are

likewise time-barred.

V.    CONCLUSION

      For the reasons stated above, the Labs’ Motion to Dismiss is granted. Because

the court concludes that Cigna’s claims are time-barred, the court need not address the

Labs’ remaining arguments.

SO ORDERED.

      Dated this 17th day of June 2020 at New Haven, Connecticut.



                                         /s/ Janet C. Hall
                                         Janet C. Hall
                                         United States District Judge




                                           11
